                                                    December 2, 2019

Via ECF
The Honorable Stuart D. Aaron
United States Magistrate Judge for the
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                      12/3/2019
       Re:     Cuevas v. Our Children First, Inc.
               Docket No: 19-cv-7322 (SDA)

Dear Judge Aaron:

        This office represents Plaintiff, Judith Cuevas, in the above-referenced matter involving
wage violations against Defendant, Our Children First, Inc., under the Fair Labor Standards Act
(“FLSA”) and the New York Labor Law. We write now to respectfully request a one-day
extension from December 2, 2019 to December 3, 2019 to submit the parties’ joint motion for
approval of the settlement of the Plaintiff’s FLSA claims pursuant to Cheeks v. Freeport Pancake
House, Inc., 796 F.3d 199 (2d Cir. 2015). Defendant’s counsel has informed Plaintiff’s counsel
that he is still waiting for the signed agreement from his client, which should be received by
tomorrow, and therefore Plaintiff is still waiting for the document to submit to the Court for its
approval. Plaintiff will file the agreement, along with the accompanying motion, as soon as
Plaintiff is in receipt. This is the parties’ third request for an extension of the deadline.

       We thank the Court for its time and attention to the matter.

                                                    Respectfully submitted,
 ENDORSEMENT: Application GRANTED.
 SO ORDERED.
 Dated: December 3, 2019                            ___________________
                                                    Jeffrey R. Maguire, Esq.
                                                         For the Firm
